Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of promoting prison contraband in the first degree (Penal Law § 205.25 [2]), and four counts of assault in the second degree (Penal Law § 120.05 [2], [7]) and sentencing him as a persistent felony offender to concurrent terms of incarceration of 20 years to life on each count. Defendant contends that County Court erred in permitting him to waive his right to counsel and to proceed pro se, with the assistance of an attorney acting as his legal advisor throughout the pretrial proceedings and at trial. We disagree. The court conducted “a sufficiently ‘searching inquiry’ ” of defendant (People v Sawyer, 57 NY2d 12, 21, rearg dismissed 57 NY2d 776, cert denied 459 US 1178; cf., People v Mitchell, 203 AD2d 948, 949, lv denied 83 NY2d 969).
Contrary to defendant’s further contention, the conviction is supported by legally sufficient evidence. The crimes were committed in the prison, and were witnessed by both inmates and correction officers. The injury to the inmate was a gash to the back of the head causing major bleeding and hospitalization. The injury to the correction officer was a hematoma to the side of the head causing pain and dizziness, requiring medical attention, hot and cold therapy and pain medication. Those injuries are sufficient to establish that each victim sustained a physical injury to support the conviction of two counts of assault (see, People v Gray, 189 AD2d 922, 923, lv denied 81 NY2d 886). We have examined defendant’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Promoting *1049Prison Contraband, 1st Degree.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.